DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 22, 2022 has been entered.
 
This action is in response to the papers filed May 22, 2022.  Currently, claims 2-10, 32 are pending.  Claim 3 has been withdrawn as directed to non-elected subject matter. 
All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow.  This action is FINAL.
Any objections and rejections not reiterated below are hereby withdrawn.
The Double Patenting rejection has been overcome in view of the terminal disclaimer filed August 20, 2020
The Enablement rejection has been withdrawn in view of the amendments to the claims to require particular CpG sites taught in the specification to be associated with tobacco use.  It is noted that the first cg site is TRPM4 and the four additional sites are in AHRR.
The 102 rejection over Breitling has been withdrawn because the 27K array does not specifically teach analysis of the recited CpG dinucleotides for AHRR and TRPM4 sites.  The 27K array doesn’t use these sites.   

	
Election/Restrictions
Applicant's election without traverse of cg05575921 and cg21566642 is acknowledged.
Applicant amended the claims on December 9, 2020 to recite AHRR and TRPM4. 
	The requirement is still deemed proper and is therefore made FINAL.

The response requests rejoinder of Claim 3.  Upon allowance of Claim 2, Claim 3 will be considered for rejoinder.  

Priority
This application repeats a substantial portion of prior Application No. PCT/US10/32815 filed April 28, 2010, and adds disclosure not presented in the prior application (see instant Figure 9 and any mention of Appendix A, B, C, D, or E, for example). Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. PCT/US10/32815 filed April 28, 2010 and US 61/173,274 filed April 28, 2009, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
	The instant claims recite “a CpG dinucleotide at position 233284661 of chromosome 2”.  There is no support for this limitation in Application No. PCT/US10/32815 filed April 28, 2010 and US 61/173,274 filed April 28, 2009. Accordingly, the effective filing date of the instantly claimed invention is October 28, 2011.

Drawings
The drawings are acceptable. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2, 4-10, 32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II. 
	Based upon consideration of the claims as a whole, as well as consideration of elements/steps recited in addition to the judicial exception, the present claims fail to meet the elements required for patent eligibility.

Question 1
The claimed invention is directed to a process that involves a natural principle and a judicial exception.
	
	Question 2A	
The claims are taken to be directed to an abstract idea, a law of nature and a natural phenomenon.  
Claim 2 is directed to “a method determining whether or not a subject is a user of tobacco” contacting an array or probes that amplify at least loci.  The claims have been amended to provide the at least two loci comprise AHRR and TRPM4.  Claim 2 has been further amended to require the at least one CpG dinucleotide can be detected with a probe selected from elected cg05575921,  Claims 4-7, 32 require using bisulfite treatment and oligonucleotide probes detecting unmethylated CpG dinucleotide.  
Claim 2 is directed to a process that involves an abstract idea (i.e. the abstract steps of “determining whether or not the subject is a user of tobacco …which is indicative of the methylation status of the at least one CpG dinucleotide within each loci”) and a law of nature/natural phenomenon (i.e. the natural correlation between the methylation status of the CpG dinucleotide at AHRR and TRPM4 such as cg05575921 and cg10951975 and tobacco use).  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.  
Herein, claim 2 involves the patent-ineligible concept of an abstract process.  Claim 2 requires performing the step of “determining whether or not the subject is a user of tobacco …which is indicative of the methylation status of the at least one CpG dinucleotide within each loci”.   Neither the specification nor the claims set forth a limiting definition for "determining" and the claims do not set forth how “determining” is accomplished. As broadly recited the determining step may be accomplished mentally by thinking about a subject’s methylation state and assessing whether the subject uses tobacco. Thus, the determining step constitutes an abstract process idea.

A correlation that preexists in the human is an unpatentable phenomenon.  The association between methylation at elected AHRR and TRPM4, including cg05575921 and cg21566642and tobacco use by the subject is a law of nature/natural phenomenon.  The preamble and the determining step are no more than a mental step.  Even if the preamble and determining step requires something more such as to verbalize the discovery of the natural law, this mere verbalization is not an application of the law of nature to a new and useful end.  The preamble nor the determining step requires the process user to do anything in light of the correlation.  The clause fails to provide the “practical assurance” sought by the Prometheus Court that the “process is more than a drafting effort designed to monopolize the law of nature itself.”    
	
The exception is not integrated into a practical application of the exception.  The claim recites “determining whether or not a subject is a user of tobacco”.  This is not a treatment claim.  This does not require additional elements that integrate the exception into a practical application of the exception.  

Accordingly, the claims are directed to judicial exceptions.

Question 2B
The second step of Alice involves determining whether the remaining elements, either in isolation or combination with the other non patent ineligible elements, are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). 
The claims are not sufficiently defined to provide a method which is significantly more from a statement of a natural principle for at least these reasons:
The claims do not include applying the judicial exception, or by use of, a particular machine.  The claims do not tie the steps to a “particular machine" and therefore do not meet the machine or transformation test on these grounds.  The use of machines generally does not impose a meaningful limit on claim scope.  
	The claims also do not add a specific limitation other than what is well-understood, routine and conventional in the field.  That is, the step of determining the presence or absence of methylation using probes was well known in the art at the time the invention was made.  The prior art teaches that methylation analysis using Illumina arrays was well known in the art.  The instant specification, in fact, uses the Illumina 450K array for analysis of the methylation sites (see page 85, line 6; page 86, lines 12, 20; page 102, lines 7-20).  AHRR and TRPM4 each have sites on the Illumina 450K array.  The Illumina 450K array comprises probes to Cg05575921.  The steps which are set forth in the claims encompass using any of a variety of well-understood techniques in the prior art for detection.  
The claims are set forth at a high level of generality such that all methods for determining of the natural products are encompassed. The providing and contacting steps are insufficient to make the claims patent eligible.  These steps are mere data gathering steps that amount to extra solution activity to the judicial exception.  It merely tells the users of the method to determine the methylation of a sample without further specification as to how the sample should be analyzed.   The claim does not recite a new, innovative method for such determination.  The steps essentially tells users to determine the methylation through whatever known processes they wish to use.  
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter. 
Response to Arguments
	The response traverses the rejection. 
		The response filed with the After Final compares the instant claims to Illumina v. Ariosa (fed Cir 2020) and CellzDirect. The response concludes the methods of analyzing methylation data and making a conclusion about the data are directed to methods that exploit a natural phenomenon in a patent-eligible way and thus are patent eligible. This conclusion is not supported by the MPEP or case law. 
	CellzDirect used their discovery to prepare a fraction of DNA and produced mixtures of fetal DNA.  The instant claims do not prepare any fractions or make any enriched mixtures.  Thus, the instant claims are not analogous to CellzDirect.  
	Instead, the instant claims are more closely analogous to a diagnostic claim. The claim requires obtaining data and making a determination whether a subject is a tobacco user. The determination whether a subject is a tobacco user is a natural correlation and thus a judicial exception. The additional data analysis is just that, data collection. As discussed above, this is very similar to the facts in Cleveland Clinic v. True Health Diagnostics (Fed. Circ. 2017). The CAFC confirmed that the correlation of a marker ( MPO) to a disease is nothing more than a recognition of a natural phenomenon and that the steps for measuring the marker were nothing more than what was already known in the art. Further, they found that applicants did not purport to invent a new statistical method, either. With regard to use of data to infer a threshold (or other comparative) value, the Court found: Rather, the claims here instruct that MPO levels be detected or determined using any of these known techniques. The claims of the testing patents also contain a “comparing” step where MPO levels are compared to statistically derived control or predetermined values. Here too, Cleveland Clinic does not purport to derive new statistical methods to arrive at the predetermined or control levels of MPO that would indicate a patient’s risk of cardiovascular disease. Known statistical models can be employed, as described, for example, in the specification... Likewise, while Cleveland Clinic argues that its discovery of the relationship between MPO and cardiovascular health was groundbreaking, “even such valuable contributions can fall short of statutory patentable subject matter, as it does here.” Id. at 1380. 
	The response clearly admits that the “inventors discovered that methylation or demethylation of DNA can be highly predictive of tobacco use….and specific loci that are preferentially methylated or demethylated due to tobacco use”.  These discoveries describe a natural phenomenon.  The natural correlation between methylation patterns and tobacco use.  The instant claims do not exploit a natural phenomenon in a patentable way, but merely discovered a relationship between methylation and tobacco use. 
	Thus for the reasons above and those already of record, the rejection is maintained.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 4-10, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breton et al. (Am J. Respir Crit Care Med, Vol. 180, pages 462-267, 2009) or Breitling et al. (American J. of Human Genetics, Vol. 88, pages 450-457, March 31, 2011) in view of Sandoval et al. (Epigenetics, Vol. 6, No. 6, pages 692-702, May 20, 2011).
The instant specification teaches probes for the AHRR and TRPM4 including cg05575921 and cg10951975 CpG sites are on the Illumina 450K Chip.  The instant specification uses the Illumina 450K array for analysis of the methylation sites (see page 85, line 6; page 86, lines 12, 20; page 102, lines 7-20).  
The Illumina 450K Chip provides that probes for the AHRR and TRPM4 including cg05575921 and cg10951975 CpG sites were assayed using the Infinium I assay.  The Illumina probes are 50bp in length.  The recitation “about 40” encompasses 50 nucleotides in length (limitations of Claim 9).    The Infinium I assay uses 2 bead types per CpG locus, both in the same color channel.  A U bead type and an M beady type with the last nucleotide of the probe either an A or G nucleotide.  The addition of a ddNTP by single base extension provides results whether the CpG site is methylated.  
Breton et al. teaches analysis of prenatal tobacco smoke exposure in global and gene-specific DNA methylation.  Breton teaches analyzing gene-specific CpG methylation differences associated with smoke exposure in 272 patients using an Illumina Golden Gate panel (abstract).  DNA methylation patterns were found to have differential methylation of CpG loci in several genes.  Breton teaches detecting differences in DNA from buccal cells (page 462, col.2).  The study provided evidence of differences in methylation patterns occur in children exposed in utero to tobacco smoke and that these differences can be detected in DNA from buccal cells (page 466, col. 2).  Brenton teaches the study provides the utility of Illumina as an epigenome wide screening platform.  The Illumina screen was used to identify the most promising candidates for further follow-up and replication (page 466, col. 2).  
Breitling teaches tobacco-smoking-related differential DNA methylation:  27K discovery and replication.  Breitling teaches CpG methylation studies have been performed on genome-wide studies with 27K sites in more than 14K gene promoter regions in 177 current smokers (abstract).  In particular Breitling uses the Illumina Human Methylation 27K BeadChip.  
While Brenton and Breitling teach using Illumina arrays, Brenton and Breitling do not specifically teach analysis of the AHRR and TRPM4 such as cg05575921 and cg10951975 and tobacco use. 
However, Sandoval teaches validation of a DNA methylation microarray for 450,000 CpG sites in the human genome.  Sandoval teaches DNA methylation is the most studied epigenetic mark and CpG methylation is central to many biological processes and human diseases (abstract).  Sandoval teaches following the success of the standard CpG methylation microarrays for 1,505 and 27,000 CpG sites, they validated a newly developed 450,000(450K) microarray from Illumina (abstract).  The 450K DNA methylation array can consistently and significantly detect CpG methylation changes and is a useful tool for ongoing and newly designed epigenome projects (abstract).  Sandoval teaches the new platform is a robust and reliable approach that may advance the understanding of the contribution of DNA methylation to human biology and its disorders (page 693, col. 1).  The 450K DNA methylation platform requires only 500ng of bisulfite-converted DNA per sample and will provide extensive information about the DNA methylation landscape of human tissues.  
Therefore, it would have been prima facie obvious at the time the invention was made to have modified the methylation detection method of Brenton or Breitling to use the Illumina 450K methylation array analyzed by Sandoval.  Sandoval teaches the newly developed methylation array has improved benefits over the smaller previous arrays.  The additional sites on the 450K microarray provide significantly more assays at CpG sites that will enable the high-throughput analysis and provide extensive information about the DNA methylation.  The ordinary artisan would have been motivated to have taken the assay of Breton or Breitling that identified epigenetic changes in patients exposed to tobacco use and substituted the larger, more comprehensive 450K microarray to provide additional candidates that are differentially methylated.  Conducting a genome-wide screen for CpG sites that are differentially methylated by tobacco-smoking status in peripheral-blood DNA would have been possible given the recent accessibility of the 450K methylation microarray.  Breitling teaches that future studies with higher assay coverage-balanced with increased sample sizes to improve power despite more extreme multiple testing- might turn up important signals (page 455, col. 1).  The ordinary artisan would have been motivated to have performed the study of Brenton or Breitling using the newly developed 450K array with higher assay coverage which inherently comprise probes to AHRR and TRPM4.
Response to Arguments
The response traverses the rejection.  The response argues the 103 rejection is improper because it would make obvious any combination of two loci that are contained on the 450K array.  The response appears continue to argue the claims require selection of loci.  This argument has been reviewed but is not persuasive. The claim recites contacting an array with nucleic acid from a biological sample where the array comprises at least two loci selected from the recited CpG dinucleotides. The claim is not limited to analysis of only two sites. Therefore, no selection step is required.  The analysis of the 450K performs this method inherently. The claim does not require any particular result or methylation patterns. The claim encompasses analysis of an array with 450K probes on it and contacting the array with a blood sample.  The claim does not require contacting a blood sample with an array consisting of two probes.  The claim merely requires the array comprises a probe for the CpG sites.  The 450K inherently and necessarily comprises these probes since the same 450K array is used in the instant specification.  Moreover, the claim does not require making any sort of determination using particular CpG sites.  	
 	Thus, for the reasons above and those already of record, the rejection is maintained.

	
Conclusion
No claims allowable.
This is an RCE of applicant's earlier Application No. 16/560,210.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        May 23, 2022